626 N.W.2d 904 (2001)
Roger LUNDMARK, Plaintiff-Appellee,
v.
RUST ENGINEERING COMPANY and Argonaut Insurance Company, Defendants-Appellants, and
Second Injury Fund (Vocationally Handicapped Provisions), Defendant-Appellee.
No. 117986, COA No. 223277.
Supreme Court of Michigan.
June 8, 2001.
On order of the Court, the application for leave to appeal from the October 5, 2000 decision of the Court of Appeals is *905 considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we VACATE the portion of the WCAC's opinion stating that the vocationally handicapped certificate issued to plaintiff is "void." MCR 7.302(F)(1). The certificate is not valid as to the employer in this case, but the WCAC lacks statutory authority to void the certificate itself. See M.C.L. § 418.905; M.S.A. § 17.237(905); Brown v. Michigan Health Care Corp., 463 Mich. 368, 376, n. 7, 617 N.W.2d 301 (2000). In all other respects leave to appeal is DENIED.
MARKMAN, J., dissents and states as follows:
I would grant leave in this case in order to consider whether there is "any evidence" to support the WCAC's finding that plaintiff was "employed" by defendant prior to obtaining a vocationally handicapped certification.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., join in the statement of MARKMAN, J.